Citation Nr: 9900831	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to increased rating greater than 50 percent 
for post traumatic stress disorder (PTSD) prior to March 24, 
1994.                          

2.  Entitlement to increased rating for PTSD since March 24, 
1994, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from  January 1963 to 
January 1965, and from May 1966 to February 1975.    

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of rating decisions by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA):  a March 1994 decision that granted service 
connection for PTSD and assigned a 50 percent rating, 
effective from May 5, 1992, and a May 1994 decision that 
denied a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disability (TDIU).  

By a decision dated in September 1997, the RO increased the 
disability evaluation for PTSD to 70 percent, effective from 
March 24, 1994.  The issue of entitlement to an increased 
rating for PTSD remains on appeal before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

By a decision in December 1997, the RO granted a TDIU rating, 
effective from March 17, 1994, which was the date of the 
claim for TDIU.  Consequently, the issue of entitlement to a 
TDIU rating is no longer before the Board on appeal.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321 (b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Boards denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellants claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.  Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the symptoms of his 
PTSD have worsened.  He argues that his condition warrants a 
disability rating higher than 50 percent for the period 
before March 24, 1994, and higher than 70 percent for the 
period from March 24, 1994.  He alleges specifically that he 
has constant agitation, frequent nightmares and flashbacks, 
exaggerated startle response, and is socially isolated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence supports an increased rating for the veterans 
service connected PTSD to 70 percent for the period before 
March 24, 1994.  Furthermore, it is the decision of the Board 
that the preponderance of the evidence is against the claim 
for an increased rating above 70 percent for the period from 
March 24, 1994. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veterans service connected PTSD prior to March 24, 
1994 was manifested by complaints of increased startle 
response, anger, fear of being around other people, frequent 
nightmares and flashbacks to combat service in Vietnam, and 
evidence of an anxious to agitated mood, angry affect, 
occasional circumstantial and tangential speech, occasional 
suicidal ideation, and poor sleeping ability. 

3.  The veterans service connected PTSD from March 24, 1994 
is manifested by complaints of nightmares and flashbacks to 
combat service in Vietnam, an exaggerated startle response 
and hypervigilence, difficulty sleeping and extreme anger, 
and evidence of a restricted affect, social detachment and an 
inability to get along with others. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating of 70 percent, 
and no higher, for PTSD before March 24, 1994 have been 
satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (1998).

2.  The criteria for assignment of a rating greater than 70 
percent for PTSD from March 24, 1994 have not been satisfied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(1998).


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  A rating decision dated in March 1994 
granted service connection for PTSD and assigned a disability 
evaluation of 50 percent, effective from May 5, 1992, which 
was the date of a statement made by a VA clinical 
psychologist to verify that the veteran had been receiving 
treatment for combat related adjustment problems, that is, 
counseling in the PTSD clinic since September 1990.  The 
veteran appealed the initial assignment of the 50 percent 
rating for PTSD.  As noted above, the RO increased the 
schedular rating for PTSD to 70 percent, effective from March 
24, 1994.  Thus, the issue before the Board on appeal 
includes whether the veteran is entitled to a rating greater 
than 50 percent for PTSD before March 24, 1994, and whether 
he is entitled to a rating greater than 70 percent for PTSD 
from March 24, 1994.  

The veterans service records do not show evidence of PTSD 
related symptoms.  However, the service records do show that 
the veteran received a Combat Action Ribbon and Navy 
Commendation Medal with combat distinguishing device for his 
service with the Navy during the Vietnam War.  VA treatment 
records show that the veteran underwent two periods of 
inpatient treatment for PTSD, from February to April of 1993 
and from June to July of 1993.  The hospital records show 
evidence of nightmares and flashbacks related to combat 
experiences, as well as increased anger in dealing with 
others, to include homicidal thoughts.  The November 1993 VA 
examination revealed complaints of increased difficulties 
dealing with others, continued nightmares and flashbacks, and 
increased anxiety.  The veteran was further hospitalized from 
January to February of 1995, and again from February to April 
of 1995.  The first period of hospitalization focused on 
alcohol dependence, but also revealed evidence of PTSD, such 
as hypervigilence, anxiety and anger.  The inpatient 
treatment from February to April of 1995 revealed PTSD 
symptoms of survivor guilt, recurrent intrusive thoughts, 
hypervigilence, social distrust and isolation, and emotional 
numbing.  A personal hearing at the RO in October 1995 
provided the veteran an opportunity to confirm his problems 
with anger management, lack of interest in social activities 
or interaction with others, nightmares and flashbacks, to 
include flashbacks to Vietnam while driving a car on tree-
lined streets. 

In September 1997, the RO increased the rating to 70 percent, 
based on the results of the April 1997 VA examination that 
showed that the veteran has a greater distrust of other 
people, is becoming increasingly isolated, has frequent 
nightmares and flashbacks, and was evaluated as 49 on the 
Global Assessment of Functioning (GAF) scale, according to 
the American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, (pp. 46-47)(4th ed., 
revised 1994) (DSM-IV).  According to the DSM-IV, this GAF 
number is indicative of serious PTSD symptoms or serious 
impairment of social and occupational functioning.

As indicated above, the veteran appeals his 50 percent PTSD 
disability rating for the period before March 24, 1994, as 
well as the current 70 percent PTSD disability rating, 
contending that his symptomatology, both prior to March 24, 
1994 and now, warrants a higher evaluation.  After a review 
of the record, the Board finds that the evidence supports an 
increased rating to 70 percent for his service connected PTSD 
for the period before March 24, 1994; the evidence is against 
the claim for an increased rating greater than 70 percent for 
PTSD from March 24, 1994.

Service connected disabilities are rated in accordance with 
the VAs Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veterans capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiners assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in a September 1997 supplemental statement of the 
case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
mental disorders that were pending on November 7, 1996, it is 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97 (O.G.C. Prec 11-97).  According to the cited opinion, 
when there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  

A 50 percent evaluation under the former rating criteria is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

Under the revised rating criteria, a 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

I. PTSD Disability before March 24, 1994.

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
old or new, is more favorable to the claimant and apply the 
one more favorable to the case.  Karnas v. Derwinski, 1 Vet. 
App. at 312-313.  However, these revisions came into effect 
after March 24, 1994, and, consequently, are not applicable 
to the question of whether a higher rating is warranted 
before March 24, 1994.  The effective date of an award under 
a new regulation cannot be prior to the effective date of the 
act or administrative issue.  See Green v. Brown,  10 Vet. 
App. 111, 117 (1997).

Therefore, in analyzing the veterans PTSD condition before 
March 24, 1994, the Board considers whether his PTSD at that 
time caused social and occupational impairment that was 
considerable versus severe, which is the difference 
between the 50 percent and 70 percent criteria under the old 
regulations.  

The Board looks to the reports of the veterans November and 
December 1993 VA examinations for evidence of the extent of 
his PTSD condition prior to March 24, 1994.  The Board notes 
that the veteran reported that he had been employed at more 
than 20 different jobs between 1978 and 1990, and that he had 
been unemployed since 1991.  He also reported that his 
current marriage, which began in 1979, was his fourth.  He 
had nightmares every time he went to sleep, and only slept 
two to three hours per night.  He claimed that he does not 
trust anyone and has constant fear and apprehension, and that 
the medication that he takes for his condition does not help 
him.  The examiner in November described the veterans 
appearance as slightly disheveled, while the December 
examiner described him as well-groomed.  In November, he was 
also described as anxious, paranoid and angry, with 
occasional suicidal ideations.  He was also described as 
angry in December.  The record also shows that the veteran 
was expelled from his local American Legion post for 
threatening the post president.

In assessing these facts, the Board finds that the veterans 
condition prior to March 24, 1994 more closely approximates a 
PTSD condition that was severely impairing his occupational 
and social functioning, as opposed to merely being a 
considerable impairment.  The evidence shows that the 
veterans PTSD symptomatology was clearly evident and very 
pronounced.  The Board finds that his PTSD condition must 
certainly have played a key role in his numerous job changes 
-- over 20 jobs in twelve years followed by unemployment  
particularly given the reasons for his resignation or 
termination from employment stated in the December 
examination report, for example, disagreements with his 
employers.  The Board finds that this is strong evidence of 
severe impairment of occupational functioning.  Additionally, 
the veterans account of his social isolation  and the 
description of the veteran as uncooperative, highly agitated 
and anxious at the November examination -- also suggests that 
the veterans social functioning was also severely impaired 
by his PTSD condition.  Therefore, the Board concludes that 
the veterans PTSD prior to March 24, 1994 satisfies the 70 
percent criteria for mental disorders.  

The Board does not find sufficient evidence to support the 
assignment of next higher rating of 100 percent.  Despite 
substantial social dysfunction due to PTSD, the evidence does 
not show that prior to March 24, 1994 the veteran was in 
virtual social isolation in the community.  Additionally, the 
evidence from that time period does not show that he had 
totally incapacitating psychoneurotic symptoms, or thought 
and behavioral processes that were so disturbed as to impair 
most of his daily functions.  Although the record does show 
that the veteran had a distinct inability to retain 
employment, the numerous jobs he had held as a mechanic did 
not indicate an inability to obtain employment.  His 
difficulty retaining employment, alone, is not sufficient to 
justify a 100 percent rating.  The Board finds that an 
increased rating to 70 percent is the most appropriate rating 
for the veterans PTSD disability for the period before March 
24, 1994.   

II.  PTSD Disability from March 24, 1994.

In applying the rating criteria to the veterans current PTSD 
symptoms, the Board first considers whether the previous or 
presently amended rating criteria for mental disorders are 
more favorable to the veteran.  See Karnas, supra.  Since the 
veterans current PTSD condition is rated as 70 percent 
disabling, the Board will look to the previous and present 
criteria for the next higher rating, 100 percent.  Under the 
old regulations, the evidence would have to show that the 
veterans PTSD resulted in virtual isolation in the 
community; or totally incapacitating psychoneurotic symptoms, 
disturbed thought or behavioral processes associated with 
almost all daily activities contrary to mature behavior; or 
demonstrated inability to obtain or retain employment.  On 
the other hand, the new criteria for 100 percent disability 
detail more specific symptoms of total occupational and 
social impairment, such as gross thought or communication 
impairment, persistent hallucinations and danger to self or 
others, disorientation and memory loss.  

The Board finds that neither rating criteria is clearly more 
favorable to the veteran than the other criteria.  As such, 
both criteria will be assessed to evaluate the extent of the 
veterans disability.
 
The Board finds that the veterans PTSD condition does not 
satisfy the old 100 percent rating criteria.  The veterans 
most recent PTSD examination occurred in April 1997.  This 
examination report includes complaints from the veteran that 
he has problems with anger and his temper.  He has an 
exaggerated startle response that is exacerbated by the 
frequent intentional actions of his son to startle him and 
make him more anxious.  He has frequent nightmares, 
flashbacks and intrusive thoughts about combat in Vietnam.  
He is especially wary of any activities near water, which 
reminds him of combat missions in the Navy.  He also is 
hypervigilant, as exemplified by getting up to check the 
house locks at least four times per night.  He stated that he 
trusts no one, lives socially isolated, and avoids all 
relationships.  He was recently divorced from his wife.  He 
also stated that he has not worked since November 1991 
because he does not trust others and is afraid of how he will 
act around other people.  

The examiner noted that he was very irritable during the 
examination, but appeared to be appropriately groomed and 
dressed.  He exhibited a restricted affect, and an angry and 
anxious mood.  However, his speech, thought processes, memory 
and attention all appeared normal.  Additionally, there was 
no evidence of suicidal or homicidal ideations, or 
hallucinations or delusions.  The examiner did note that it 
appeared that the veteran had great difficulty with normal 
sleeping and maintaining employment.  As mentioned 
previously, his GAF code of 49 indicates that he has serious 
impairment of social and occupational functioning.

Although the evidence suggests that the veteran has 
substantial social interaction problems, the evidence does 
not show that his condition has degraded to the extreme of 
virtual social isolation in the community.  Nor does the 
evidence show that he has totally incapacitating 
psychoneurotic symptoms, or thought and behavioral processes 
that are so disturbed as to impair most of his daily 
functions, such as basic hygiene.  As discussed above, the 
history of 20 jobs in 12 years and current unemployment 
demonstrates inability to retain employment, but not 
necessarily inability to obtain employment due to his PTSD 
symptoms alone.  Since the majority of the criteria are not 
satisfied, the Board finds that the veterans condition does 
not meet the 100 percent criteria under the old regulations.  

The veterans current PTSD condition does, however, satisfy 
the previous 70 percent rating criteria.  The evidence shows 
that the veterans ability to establish or maintain effective 
or favorable relationships with people is severely impaired.  
Additionally, his psychoneurotic symptoms are so severe and 
persistent that he has a severe impairment to obtain or 
retain employment.  In further support of this analysis, the 
Board looks to the veterans current GAF score of 49, which 
indicates  a serious impairment of social and occupational 
functioning.
   
In analyzing the veterans present level of disability using 
the current criteria, the Board also finds that the veterans 
PTSD condition does not satisfy the next higher, 100 percent, 
rating criteria.  This most recent psychological assessment 
does not show such symptomatology as gross impairment of 
thinking or communicating, delusions or hallucinations, or 
grossly inappropriate behavior.  There is no evidence that he 
is a persistent danger to himself or others, or that his 
memory is adversely affected by his PTSD.  The April 1997 
examiner did not note any disorientation by the veteran.  
Although, the evidence does show that the veteran is unable 
to perform some daily activities, such as social interaction, 
the evidence does not show that he is unable to maintain 
basic personal hygiene standards.

The evidence does, however, support the 70 percent evaluation 
under the new rating criteria.  The record shows that the 
veteran appears to be obsessed with personal security, as 
evidenced by his frequent door lock checks during the night.  
He shows a near-continuous state of anxiety about dealing 
with other people.  He exhibits impaired impulse control as 
shown in his constant irritable mood and behavior.  
Furthermore, he has isolated himself to the point where he 
cannot maintain or establish effective relationships, and 
cannot function effectively in a work environment.  Although 
the veteran does not exhibit some of the symptoms that fall 
under the new 70 percent criteria, such as obscure or 
irrelevant speech, suicide ideation or spacial 
disorientation, the majority of the 70 percent criteria 
appear to be satisfied.  Therefore, the Board finds that the 
ROs 70 percent schedular rating is appropriate for the 
veterans current PTSD condition.       

III.  Extraschedular Rating Evaluations

The assignment of a 70 percent disability rating according to 
the Schedule for the periods before and since March 24, 1994 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent - 
are assignable pursuant to the former and current regulations 
when symptoms of mental disorder cause greater social and 
industrial impairment, but the medical evidence reflects that 
those manifestations are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The Board acknowledges that 
the veteran has received inpatient treatment for his PTSD 
condition.  However, the evidence shows that his 
hospitalizations have not been so extensive or frequent as to 
render the rating criteria inapplicable to his situation.  
Similarly, the veterans PTSD has not had such an unusual 
impact on his employment as to render impractical the 
application of regular schedular standards.  There is no 
evidence that the impairment resulting from PTSD alone 
warrants extraschedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from PTSD alone, both prior to and since March 24, 
1994, is adequately compensated by the 70 percent schedular 
evaluation.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

An increased rating of 70 percent for PTSD prior to March 24, 
1994 is granted, subject to controlling regulations governing 
the payment of monetary benefits.  An increased rating 
greater than 70 percent for PTSD from March 24, 1994 is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
